Citation Nr: 0317652	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  94-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for allergic sinusitis 
and rhinitis.

2.	Entitlement to service connection for chronic fatigue 
syndrome.

3.	Entitlement to service connection for a disability 
manifested by headaches.

4.	Entitlement to service connection for a right knee 
disorder.  

5.	Entitlement to service connection for a left knee 
disorder.  

6.	Entitlement to service connection for a left shoulder 
disorder.  

7.	Entitlement to an increased rating for a lumbar spine 
disorder, rated 10 percent disabling until November 27, 
2001, and currently evaluated as 20 percent disabling.  

8.	Entitlement to an increased rating for a cervical spine 
disorder, rated 10 percent disabling until November 27, 
2001, and currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to August 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Denver Colorado, Regional 
Office of the Department of Veterans Affairs (VA).  Since 
that time, the veteran's case has been transferred to the VA 
Regional Office in Nashville, Tennessee (RO).  

The case was remanded by the Board in June 1996.  

The issues of entitlement to service connection for 
headaches, bilateral knee and left shoulder disorders and 
increased ratings for the cervical and lumbar spine disorders 
will be discussed in the Remand section of this decision.  


FINDINGS OF FACT

1.  Rhinitis and sinusitis are of service origin.  

2.  Chronic fatigue syndrome is of service origin.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis and sinusitis were incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Chronic fatigue syndrome was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.88a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

The new law and regulations include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, the Board finds that the statement of the 
case (SOC) and supplemental statements of the case (SSOC), 
and correspondence from the RO provided to both the appellant 
and his representative, specifically satisfies the 
requirement at § 5103 of the new statute.  They clearly 
notify the appellant of the evidence necessary to 
substantiate his claims.  Also, a letter dated in April 2001 
and a Supplemental Statement of the Case, in September 2002 
specifically informed them of the requirements of the VCAA, 
to include what evidence the VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded VA examinations during the course of this 
claim and received a hearing before the RO.  Thus, under the 
circumstances in this case, the Board finds that VA has 
satisfied the requirements of the VCAA.  


Factual Background

A review of the service medical records shows that the 
veteran had complaints of a slow metabolism and chronic lack 
of energy on examination at the time of entry upon active 
duty in June 1981.  The examination showed no pertinent 
abnormality.  In September 1983, the veteran began having 
intermittent complaints of nasal congestion, with the initial 
impression being sinusitis.  Sinusitis was again assessed in 
November 1983, and in April 1984.  After complaints of a cold 
of 2 months duration, the assessment was to rule out 
sinusitis vs. a viral syndrome.  In June 1984, complaints of 
nasal congestion were assessed as being due to a probable 
mycoplasm.  

In June 1989, the veteran was treated for allergic rhinitis 
and in August 1989, for allergies.  In December 1989 and 
January 1990, there were complaints of congestion noted.  
Allergies were again noted in March 1991.  In May 1991, the 
veteran was evaluated for chronic fatigue syndrome and 
sinusitis that had worsened over the past year.  This was 
considered to have been exacerbated by phase reversal of a 
schedule, with working nights and a recent viral syndrome.  A 
physical profile for allergic sinusitis and chronic fatigue 
syndrome was assigned.  In June 1991 the veteran was given a 
medical evaluation board.  At that time the diagnoses were 
spondylosis of the cervical spine, C5-T1, grade I 
spondylolisthesis of the L5 with desiccation of the L4-L5 and 
L5-S1 disc, and bilateral chondromalacia patella.  The 
veteran was referred for a physical evaluation board.  The 
veteran received a disability discharge from active duty.

A VA general medical examination was conducted in November 
1991.  At that time, it was reported that the veteran had 
been diagnosed as having chronic fatigue syndrome in 1989.  
The veteran reported severe headaches and chronic fatigue.  
The veteran's only treatment had been with decongestants for 
upper respiratory problems.  Evaluation of the nose and 
sinuses was normal.  The diagnosis was chronic fatigue 
syndrome.

An examination was conducted by VA in November 1992.  At that 
time, the veteran reported being unemployed, but attending 
college and having been diagnosed as having chronic fatigue 
syndrome after having presented with symptoms of pruritus of 
the skin, rhinorrhea, lacrimating eyes and dry cough in 1989, 
while in service.  The veteran believed that these symptoms 
were caused by allergies, but after undergoing extensive 
hypersensitivity testing was found to be allergic to bee 
venom only.  It was then that, because of a high level of 
stress, a diagnosis of chronic fatigue syndrome, by history, 
was made.  Since that time, sleep patterns have improved.  
Fatigue was reported after classes while studying at night.  
On average, four hours of sleep were reported at night, with 
difficulty falling asleep due to complaints of arthritis.  On 
a chronic basis, postnasal drip and ear tenderness were 
described, as well as a tendency to catch everyone else's 
upper respiratory infections.  The diagnoses include chronic 
fatigue syndrome, with a history of symptoms consistent with 
allergic rhinitis and currently with insufficient evidence to 
make a diagnosis of any acute or chronic disorder; headaches, 
probably stress origin and with discomfort as described; and 
allergic rhinitis.  

The veteran was treated at VA and private facilities during 
1992 for various problems including respiratory complaints.  
A November 1992 report shows complaints of nasal congestion 
that had become progressively more severe over the past 5 to 
7 days.  The assessment was sinusitis, with rhinitis.  
Antibiotic, decongestant and nasal sprays were prescribed.  

A hearing was conducted at the RO in December 1992.  At that 
time, the veteran gave detailed testimony regarding each of 
the disabilities at issue.  

The veteran continued to received intermittent treatment at 
private and VA facilities from 1993 to 1995 for various 
disorders, including sinusitis.  In June 1996 the veteran 
submitted numerous documents from medical literature 
pertaining primarily to the orthopedic and upper respiratory 
disorders.

Examinations were performed by VA in July 1998.  An 
examination of the nose and sinuses showed that the veteran 
had some nasal congestion and complained of stuffiness of the 
ears.  The tympanic membranes were slightly retracted, but 
there was no evidence of acute inflammation or effusion.  
Nasal exam showed diffuse edema in the mucous membranes and 
turbinates.  The nose was decongested with Afrin.  No polyps 
or masses were noted and there was no purulence.  The face 
showed diffuse tenderness in the frontal and maxillary areas.  
A CT scan of the sinuses showed minimal mucosal thickening in 
the inferior right maxillary antrum and to the left maxillary 
antrum.  Ethmoid air cells, sphenoid sinuses and frontal 
sinuses were well aerated, with no mucosal abnormalities.  
The osteomeatal complex showed no evidence of sinus expansion 
or destruction and the orbits appeared within normal limits.  
The impressions were rhinitis, probably allergic and non-
allergic and recurrent acute sinusitis, probably secondary to 
rhinitis, with no evidence of chronic sinusitis on CT scan.  

A VA examination of the upper respiratory was conducted in 
August 1999.  At that time, the veteran's history of nasal 
problems was reviewed.  The diagnoses were chronic perennial 
and seasonal upper respiratory tract allergic disease, with 
secondary sinusitis with exacerbation and no evidence of 
acute or chronic sinusitis at this time.  

The veteran also underwent a VA examination for chronic 
fatigue syndrome.  At that time the VA examiner obtained a 
detailed clinical history and current complaints.  Following 
the evaluation the VA examiner indicated that the evidence 
showed that the veteran met most of the criteria for this 
disorder, but that they were very subjective.  The examiner 
noted the presence of generalized muscle ache, headache, 
pharyngitis, cold symptoms, and sleep disturbance.  
Physically, the veteran had a normal examination.  

Subsequently the veteran received treatment at VA and private 
facilities and underwent VA examinations for disabilities 
other than the rhinitis, sinusitis, and chronic fatigue 
syndrome. 


Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002). 
The presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2002).


a) Rhinitis and Sinusitis

The service medical records show veteran was seen 
intermittently for upper respiratory complaints, various 
diagnosed to include rhinitis and sinusitis.  The post 
service records show continued complaints and diagnoses.  The 
most recent evaluations show rhinitis of allergic and non-
allergic nature, with secondary acute sinusitis.  After 
reviewing the evidence the Board finds that the veteran's 
sinusitis and rhinitis are related to active duty.  
Therefore, service connection is warranted.  


b)  Chronic Fatigue Syndrome

At that time of the entrance examination the veteran reported 
a chronic lack of energy.  However, the examination showed no 
pertinent abnormality.  Also, chronic fatigue syndrome was 
not diagnosed until almost 10 years later.  Accordingly the 
Board finds that the presumption of soundness on entrance has 
not been rebutted.  There the issue before the Board is 
whether the veteran has chronic fatigue syndrome which began 
during active duty.  

In this regard, the veteran was assessed as having possible 
chronic fatigue syndrome while on active duty and in May 1991 
was placed on profile for chronic fatigue syndrome and 
sinusitis.  

Additionally, VA evaluations in November 1991 and November 
1992 revealed a diagnosis of chronic fatigue syndrome.  
Furthermore the August 1999 VA evaluation when viewed in 
conjunction with the entire record shows that the veteran 
satisfied the diagnostic criteria for chronic fatigue 
syndrome.  38 C.F.R. § 4.88.  While the nature of the 
disorder makes a conclusive diagnosis difficult, the Board 
notes that the benefit of the doubt must be resolved in favor 
of the veteran.  38 C.F.R. § 3.102.  Under these 
circumstances, the Board finds that service connection is 
appropriate.  


ORDER

Service connection for allergic rhinitis with sinusitis is 
granted.

Service connection for chronic fatigue syndrome is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of medical 
records pertaining to treatment for the 
disabilities in issue covering the period 
from January 2002 to the present

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disorders involving the knees and left 
shoulder.  The claims folder should be 
made available to the examiner for review 
before the examination.  It is requested 
that the examiner obtain a detailed 
inservice and post service history 
regarding injuries and symptoms. In 
addition to x-rays, any other test deemed 
necessary should be performed.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
disorders involving the knees and left 
shoulder diagnosed are related to the 
veteran's service. A complete rationale 
for any opinion expressed should be 
provided.

3.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disabilities and the nature, severity, 
and etiology of the veteran's headaches.  
The examiner should be provided with the 
veteran's claims folder prior to 
conducting the examination.  It is 
requested that electromyogram and nerve 
conduction studies be performed.  Any 
other tests and studies deemed necessary 
should also be accomplished at this time.  

The examination should include the ranges 
of motion of the lumbar and cervical 
spine and the examiner should also be 
asked to note the normal ranges of motion 
of the lumbar and cervical spine.  The 
examiner should describe all neurological 
symptoms, including any demonstrable 
muscle spasm and/or absent ankle jerk.  
The examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-up or extended use as they 
relate to the cervical and lumbar spine.  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).  

The examiner should also indicate the 
frequency and severity of any 
incapacitating episodes.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the veteran has a 
chronic headache disorder, separate from 
the sinusitis, rhinitis, or chronic 
fatigue syndrome, which is related to 
active duty.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  Thereafter, the RO is requested to 
re-adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for 
intervertebral disc syndrome under 
Diagnostic Code 5293 which became 
effective in September 2002.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC) 
which include the revised rating criteria 
under Diagnostic Code 5293 and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order. T he Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



